       Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 1 of 12




 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5   rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com

 7   Marty Harper (003416)
     ASU LAW GROUP
 8   111 East Taylor Street, Suite 120
     MC8520
 9   Phoenix, Arizona 85004
     T: (602) 738-8007
10   Marty.Harper@asulawgroup.org
11   Attorneys for Defendant Arizona Secretary of State

12
                                      UNITED STATES DISTRICT COURT
13
                                                DISTRICT OF ARIZONA
14
15   Darlene Yazzie; Caroline Begay; Leslie               )   No. CV-20-08222-PCT-GMS
     Begay; Irene Roy; Donna Williams; and                )
16   Alfred McRoye,                                       )
                                                          )   DEFENDANT ARIZONA
17                                Plaintiffs,                 SECRETARY OF STATE’S
                                                          )
     v.                                                   )   RESPONSE TO ARIZONA
18                                                            ADVOCACY NETWORK’S MOTION
                                                          )
19   Katie Hobbs, in her official capacity as             )
                                                              TO INTERVENE
     Arizona Secretary of State,                          )
20                                                        )
                                  Defendant.              )
21
22                   Pursuant to Federal Rule of Civil Procedure 7 and Local Rule (Civil) 7.2(c),
23   Defendant Secretary of State Katie Hobbs (the “Secretary”) files this response in
24   opposition to the Motion to Intervene (“Motion”) filed by the Arizona Advocacy Network
25   (“AzAN”) (Doc. 26).
26                                                INTRODUCTION
27                   AzAN belatedly seeks permission to join this litigation to vindicate what amounts
28   to a general policy preference, untethered to the specific issues affecting the Navajo

     {00514188.3 }
         Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 2 of 12




 1   plaintiffs at the heart of this case. It cannot, and should not, be granted leave to do so
 2   under Federal Rule of Civil Procedure 24(a). For one, AzAN’s claimed interest is too
 3   insignificant to satisfy Article III standing. Indeed, its grievances are unrelated to the
 4   core of this action and better resolved through legislative advocacy. Moreover, in the
 5   unique context of this time-sensitive election litigation, AzAN’s intervention motion is
 6   barred by laches and the principles set out in Purcell v. Gonzalez, 549 U.S. 1 (2006) (per
 7   curiam).
 8                   Nor does AzAN present any grounds to justify intervention as a matter of this
 9   Court’s discretion under Rule 24(b). The motion’s untimeliness dooms AzAN’s case for
10   permissive intervention, just as it does AzAN’s case for intervention as of right. And
11   while Rule 24 is not intended to allow intervenors to transform the scope of an existing
12   lawsuit, that is precisely what AzAN seeks to do here by alleging different claims, relying
13   on different evidence, and seeking different relief than Plaintiffs. 1 Allowing AzAN to
14   hijack this litigation will undermine judicial efficiency, delay resolution of this case, and
15   prejudice the Secretary, who seeks to avoid needless distractions as she prepares to
16   oversee a fast-approaching general election in the midst of a global pandemic.
17                                                 ANALYSIS
18   I.              Mandatory intervention is unwarranted because AzAN lacks a significant
                     protectable interest, failed to timely intervene, and seeks to transform the
19                   scope of this litigation.
20                   An applicant seeking to intervene as of right under Rule 24(a)(2) must show that
21   “(1) it has a significant protectable interest relating to the subject of the action; (2) the
22   disposition of the action may, as a practical matter, impair or impede its ability to protect
23   its interest; (3) the application is timely; and (4) the existing parties may not adequately
24
25   1
        It is worth noting that counsel for AzAN, is the same counsel who previously
     represented plaintiffs in the Voto Latino Foundation v. Hobbs lawsuit, and who helped
26
     broker a settlement that reaffirmed the Election Day ballot-return deadline and ensured
27   increased education to voters regarding the same. By seeking to change the Election Day
     ballot-return deadline to an Election Day post-marked deadline in this case, it appears that
28   counsel for AzAN is undermining the terms of its prior clients’ settlement.
     {00514188.3 }                                      -2-
       Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 3 of 12




 1   represent its interest.” Day v. Apoliona, 505 F.3d 963, 965 (9th Cir. 2007) (cleaned up).
 2   The applicant bears the burden of showing that it meets each requirement. Freedom from
 3   Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011); Perry v. Proposition
 4   8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).
 5                   A.     AzAN’s “interest” is a mere general policy preference for a different
                            ballot-return deadline, which cannot confer standing, let alone warrant
 6                          intervention.
 7                   A significant protectable interest must be “direct, non-contingent, [and]
 8   substantial.” In re Weingarten, 492 F. App’x 754, 755 (9th Cir. 2012); Cal. ex rel.
 9   Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006). That is not what AzAN
10   advances here. AzAN’s interest boils down to a naked preference for a different ballot-
11   return deadline—one that they consider superior as a policy matter. Its operations will be
12   unaffected by the outcome of this litigation; AzAN will need to educate voters on the
13   ballot-return deadline no matter if that deadline remains the same or is changed to a
14   postmark deadline. AzAN thus has no concrete interest in the case, and no standing to
15   litigate in this Court. AzAN’s preferred policy is not the subject of this lawsuit, and
16   should not become its focus. Rather, AzAN’s ultimate objectives would be better
17   addressed through legislative advocacy efforts to change the statutory ballot-return
18   deadline—not by intervention.
19                          1.     AzAN lacks a concrete interest and thus lacks standing.
20                   An intervenor of right must establish Article III standing when it seeks new relief
21   beyond what the plaintiff requests. Town of Chester v. Laroe Estates, Inc., –– U.S. ––,
22   137 S. Ct. 1645, 1651 (2017). Standing is implicitly addressed in the “significant interest”
23   requirement for intervention. Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d
24   810, 821, n.3 (9th Cir. 2001); see also Perry v. Schwarzenegger, 630 F.3d 898, 904 (9th
25   Cir. 2011) (analyzing standing under the significant protectable interest prong).
26                   A plaintiff seeking to establish standing “must show (1) it has suffered an ‘injury
27   in fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural
28   or hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant;

     {00514188.3 }                                        -3-
         Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 4 of 12




 1   and (3) it is likely, as opposed to merely speculative, that the injury will be redressed by
 2   a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC) Inc., 528
 3   U.S. 167, 180–81, (2000). An organization like AzAN suing on its own behalf may
 4   establish an injury sufficient to show standing when it has suffered “both a diversion of
 5   its resources and a frustration of its mission.” La Asociacion de Trabajadores de Lake
 6   Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010). It may not, however,
 7   “manufacture the injury by incurring litigation costs or simply choosing to spend money
 8   fixing a problem that otherwise would not affect the organization at all.” Id.
 9                   AzAN cannot establish an injury to its resources or mission that would justify
10   intervention. Throughout its motion to intervene, AzAN laments that the Election Day
11   deadline generally “burden[s] and disenfranchis[es] voters, thus frustrating AzAN’s
12   mission of enfranchising . . . voters in Arizona.” Doc. 26 at 2; see also id. at 5–6 (claiming
13   that AzAN would have to divert additional funds and resources to ensure that voters are
14   not disenfranchised by the current deadline or confused by two different deadlines absent
15   statewide relief).
16                   AzAN’s injury boils down to a general policy preference for a postmark-based
17   ballot-return deadline. See also Doc. 26-1 ¶ 1 (alleging that the “‘Election Day Receipt
18   Deadline’ has resulted in the disenfranchisement of thousands of lawful, eligible Arizona
19   voters through no fault of their own”). But that does not amount to the kind of concrete,
20   redressable injury to an organization’s resources or mission that satisfies the “significant
21   interest” requirement. No matter what deadline is in effect, AzAN will have to spend
22   funds to educate voters. Its expenditures would likely increase if the organization had to
23   educate voters about a change in the current deadline, or about a two-part deadline 2
24   instead of a one-part deadline. And it makes no sense to argue that AzAN would need to
25   “divert resources” from its ordinary activities to educate voters about the current statutory
26
27   2
       AzAN’s preferred version of the deadline would require educating voters about two
     aspects: 1) their ballot must be postmarked by Election Day, and 2) their ballot must be
28   received within 10 business days of Election Day. See Doc. 26-1 at 9.
     {00514188.3 }                                     -4-
       Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 5 of 12




 1   ballot-return deadline, when its very mission is to educate voters no matter what the
 2   deadline is. See Doc 26-1 ¶ 4. Indeed, AzAN’s mission likely would be frustrated by a
 3   change to the ballot-return deadline so soon before the general election; AzAN has
 4   presumably already invested funds in educating voters about the Election Day ballot-
 5   return deadline, so its efforts to intervene and change that deadline appear to be at cross-
 6   purposes with its core mission.
 7                   In sum, AzAN cannot show that it possesses any concrete interests to its
 8   pocketbook or mission that will be affected absent intervention. For this reason, AzAN
 9   fails to establish an injury sufficient to confer Article III standing or, by extension,
10   intervention as a matter of right.
11                          2.     AzAN’s “interest” does not sufficiently relate to the subject
                                   matter of this action.
12
13                   A potential intervenor’s interest in the litigation must not only be significant, but
14   it must also be sufficiently related to the subject of the action. This element is met where
15   resolution of a plaintiffs’ claims will affect the proposed intervenor. In re Estate of
16   Ferdinand E. Marcos Human Rights Litigation, 536 F.3d 980, 984 (2008). If a proposed
17   intervenor’s interest is “larger and more generalized” than the one advanced by a
18   plaintiffs, this element cannot be satisfied. See Warner v. Commissioner of Internal
19   Revenue, 302 F.3d 1012, 1015 (9th Cir. 2002).
20                   AzAN’s ultimate interest in changing the statewide ballot-return deadline is
21   avowedly broader than Plaintiffs’.               And its interest in furthering its mission and
22   conserving its finances will not be affected by granting Plaintiffs’ requested relief.
23   Accordingly, its only purported interests are not sufficiently “related” to the subject of
24   this action to warrant intervention.
25                   AzAN in no uncertain terms has expressed a desire to change the statewide mail-
26   in ballot deadline for “all Arizona voters.” See Doc 26-1 ¶ 32. Meanwhile, Plaintiffs
27   seek only to alter the deadline for those who reside on the Navajo reservation. AzAN’s
28   requested relief rests on a more generalized concern and is much broader in scope than

     {00514188.3 }                                         -5-
       Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 6 of 12




 1   Plaintiffs’ proposed injunction. AzAN’s workload and mission to educate voters of
 2   applicable deadlines will not be meaningfully altered if the Court were to grant Plaintiffs
 3   requested relief; it thus does not share the kind of relationship with Plaintiffs’ suit that
 4   merits intervention. Warner, 302 F.3d at 1015; In re Estate of Ferdinand E. Marcos, 536
 5   F.3d at 984.
 6                         3.     AzAN’s “interest” is one for which the appropriate remedy is
                                  legislative advocacy or an amicus brief—not intervention.
 7
 8                   Proposed intervenors must advance a significant protectable interest. Ranchers
 9   Cattlemen Action Legal Fund United Stockgrowers of America v. United States Dep’t of
10   Agriculture, 143 F. App’x 751 (9th Cir. 2005) (citing Arakaki v. Cayetano, 324 F.3d 1478,
11   1484 (9th Cir. 2003)). AzAN’s wish to continue its mission of empowering and educating
12   Arizona voters is not akin to the kind of legally protected interest in property or a contract
13   that courts have found warrants intervention as a matter of right. See, e.g., Berg, 268 F.3d
14   at 820 (concluding that contract rights are traditionally protectable interests). Nor does
15   AzAN have a legally protected right to change governing law on behalf of voters at large.
16   Cf. Forest Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1495 (9th
17   Cir. 1995) (holding that a legal duty to maintain land amounted to an interest), overruled
18   on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011).
19                   For these reasons, AzAN has not shown that it has a significant, protectable legal
20   interest that confers standing to litigate in federal court, or, by extension, a right to
21   intervene in this case.            At best, AzAN’s interest is simply that of any nonprofit
22   organization with experience in the voting-rights arena. Allowing AzAN to weigh in as
23   an amicus would safeguard that interest. What is certain, however, is that the interest
24   does not amount to the kind of concrete stake that would permit intervention in a case
25   raising issues specific to Navajo voters.
26
27
28

     {00514188.3 }                                       -6-
       Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 7 of 12




 1                   B.    In the unique context of this time-sensitive election case, AzAN’s
                           motion is untimely.
 2
 3                   Although AzAN’s motion should be denied for the reasons detailed above, the
 4   Court may also deny it as untimely. Timeliness is a matter “left to the district court’s
 5   discretion.” United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004).
 6   Courts typically weigh three factors in considering whether a motion to intervene is
 7   timely: “(1) the stage of the proceeding at which an applicant seeks to intervene; (2) the
 8   prejudice to other parties; and (3) the reason for and length of the delay.” League of
 9   United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997). That said,
10   “[t]imeliness is a flexible concept.” Alisal, 370 F.3d at 921. While three weeks after the
11   complaint was filed might be timely in an ordinary case, this is a highly time-sensitive
12   election law case filed on the eve of a general election, requiring a context-specific
13   timeliness analysis. See, e.g., Chamness v. Bowen, 722 F.3d 1110, 1121 (9th Cir. 2013)
14   (motion to intervene was untimely in time-sensitive election case where write-in
15   candidate waited to file motion for a month after learning of his alleged injury and two
16   weeks after the relevant write-in nomination deadline).
17                   Unique election-specific timeliness considerations are precisely why courts are
18   careful to avoid altering election rules shortly before an election. This rule—commonly
19   known as the Purcell principle—rests on the fact that “court orders affecting elections
20   can themselves result in voter confusion and consequent incentive to remain away from
21   the polls,” a risk that only increases “as an election draws closer.” Purcell v. Gonzalez,
22   549 U.S. 1, 4–5 (2006) (cleaned up). The Supreme Court has repeatedly reaffirmed the
23   Purcell principle, including many times just this year. See, e.g., Republican National
24   Committee v. Democratic National Committee, 140 S. Ct. 1205, 1207 (2020) (staying
25   district court injunction extending absentee ballot deadline: “[t]his Court has repeatedly
26   emphasized that lower federal courts should ordinarily not alter the election rules on the
27   eve of an election”); Little v. Reclaim Idaho, No. 20A18, 2020 WL 4360897, at *2 (U.S.
28   July 30, 2020) (Roberts, C.J., concurring in the grant of a stay) (explaining that a district

     {00514188.3 }                                      -7-
         Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 8 of 12




 1   court’s injunction was “all the more extraordinary” for having “disabled a state from
 2   vindicating its sovereign interest” in the enforcement of election laws (cleaned up)).
 3   These cases make clear that AzAN—moving to intervene mere weeks before the
 4   upcoming election and seeking extraordinary relief that would disrupt election
 5   procedures—has not acted timely.
 6                   Similar considerations lead courts to apply laches to bar dilatory filings in election
 7   cases, like AzAN’s motion here. E.g.,Arizona Democratic Party v. Reagan, No. CV-16-
 8   03618-PHX-SPL, 2016 WL 6523427, at *16 (D. Ariz. Nov. 3, 2016) (“In the context of
 9   election matters, the laches doctrine seeks to prevent dilatory conduct and will bar a claim
10   if a party’s unreasonable delay prejudices the opposing party or the administration of
11   justice.”) (quoting Lubin v. Thomas, 144 P.3d 510, 511 (Ariz. 2006)). The two questions
12   critical to the application of laches here are 1) whether AzAN knew the basis of its claims
13   challenging the Election Day deadline sufficiently in advance and thus would’ve had
14   “ample opportunity” to timely seek pre-election relief, rather than seeking relief on the
15   eve of the election; and 2) whether AzAN has advanced an adequate explanation for its
16   failure to seek relief sooner. Soules v. Kauaians for Nukolii Campaign Comm., 849 F.2d
17   1176, 1181 (9th Cir. 1988).
18                   As to the former inquiry, the Election Day deadline has been the governing law in
19   Arizona for 23 years. Ariz. Laws 1997, 2nd Spec. Sess. Ch. 5 (S.B. 1003). And AzAN
20   has known about the Covid-19 pandemic and the potential changes at USPS for months—
21   well before the now-passed ballot printing deadline. Moreover, AzAN’s attorneys filed
22   a very similar lawsuit challenging the Election Day deadline and seeking to impose a
23   postmark deadline on behalf of different organizations in November 2019. See Voto
24   Latino v. Hobbs, No. 2:19-cv-05685 (D. Ariz.). As to the latter question, AzAN has
25   provided no explanation—let alone an “adequate” one, Soules, 849 F.2d at 1181—for
26   why it only now decided to challenge the deadline. 3 As explained below, many election-
27
     3
      It is likely that AzAN’s Motion was prompted by the request to intervene by the Trump
28   Campaign and Republican parties, which is a concern the Secretary raised in her
     {00514188.3 }                                         -8-
       Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 9 of 12




 1   administration ships have already sailed. For example, it is now too late to print mail
 2   ballots instructing voters of a different ballot return deadline, or to print the statutorily
 3   mandated voter guides informing voters of a changed deadline. Thus, AzAN’s “dilatory
 4   filing also diminished the likelihood that [it] can secure meaningful relief,” and even if
 5   the Secretary and all 15 counties were somehow able to notify voters of a change in the
 6   deadline, “there is little promise that this belated notice would reassure and encourage
 7   [voters] . . . , rather than confuse and dissuade them.” Arizona Democratic Party, 2016
 8   WL 6523427, at *17.
 9                   In addition to AzAN’s unreasonable delay, the Secretary will no doubt be
10   prejudiced if AzAN intervenes and pursues its requested relief so close to the election
11   despite its dilatory conduct. The remedy AzAN seeks—a postmark deadline that would
12   count ballots as long as they are postmarked by Election Day and received within 10
13   business days of Election Day—would disrupt the ability of the Secretary and the counties
14   to put on an orderly election; would require governments to incur substantial expenses in
15   an attempt to re-print voter outreach materials and explain discrepancies in already
16   printed materials; and would sow deep confusion among voters in an election year where,
17   due to the pandemic and well-publicized changes at USPS, elections officials already face
18   a Herculean task in disseminating accurate information to voters. Ballots in all 15
19   Arizona counties—along with their instructions informing voters of the 7:00 pm Election
20   Day receipt deadline—have already gone to the printer. [Doc. 42-1 Dul Decl. ¶ 13] The
21   ballots had to go to the printer already in large part because the deadline under federal
22   law to mail ballots to military and overseas voters is this Thursday, September 17. [Id.]
23   Likewise, Arizona law requires that two types of voter guides—one from the Citizens’
24   Clean Election Commission and one from the Secretary—be delivered to every household
25   with a registered voter before the start of the early voting period on October 7. [Id. ¶ 3-
26
27   opposition to that separate motion to intervene. Indeed, the Secretary opposes the
     intervention of all of these political entities, which will only distract from the core issues
28   and convert this straightforward case into a drawn out political fight.
     {00514188.3 }                                   -9-
     Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 10 of 12




 1   4; Doc. 42-1 Collins Decl. ¶ 8-9] These guides, too, have long since gone to the printer;
 2   the Secretary’s guide will start being delivered this week, and the Commission’s guide
 3   next week. [Id.] The unreasonable burdens that AzAN’s requested relief would pose
 4   warrants a finding of laches. See, e.g., Chamness, 722 F.3d at 1121; Kay v. Austin, 621
 5   F.3d 809, 813 (6th Cir. 1980) (relying on laches to affirm denial of injunction to place
 6   plaintiff’s name on ballot, as plaintiff waited several weeks to sue after learning of alleged
 7   injury and printing process for ballots and other materials had already begun).
 8   II.             Permissive intervention is inappropriate because it is untimely and would
                     radically alter the scope of this case by allowing AzAN to allege different
 9                   claims, introduce different evidence, and seek different relief.
10                   An applicant may seek permissive intervention under Rule 24(b) if the applicant
11   “shows (1) independent grounds for jurisdiction; (2) the motion is timely; and (3) the
12   applicant’s claim or defense, and the main action, have a question of law or a question of
13   fact in common.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 955 (9th Cir.
14   2009) (citation omitted). But a district court may only grant permissive intervention if it
15   assures itself that granting the motion will not “unduly delay the main action” or
16   “prejudice existing parties.” Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998).
17   Permissive intervention is committed to the district court’s discretion, “subject to
18   considerations of equity and judicial economy.” Garza v. County of Los Angeles, 918
19   F.2d 763, 777 (9th Cir. 1990).
20                   A.    The Court should deny AzAN’s motion because it is untimely.
21                   As with motions for intervention as of right, “a finding of untimeliness defeats a
22   motion for permissive intervention.” United States v. Washington, 86 F.3d 1499, 1507
23   (9th Cir. 1996). “In the context of permissive intervention, however, [courts] analyze the
24   timeliness element more strictly than with intervention as of right.” League of United
25   Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997) (cleaned up). As
26   explained above, in the unique context of this time-sensitive election case, AzAN’s
27   motion is untimely and must be denied. See Chamness, 722 F.3d at 1121.
28

     {00514188.3 }                                       -10-
     Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 11 of 12




 1                   B.    Rule 24 is not a vehicle for a would-be intervenor to drastically alter an
                           existing case.
 2
 3                   Rule 24 “is not intended to allow the creation of whole new lawsuits by the
 4   intervenors.” Donnelly, 159 F.3d at 412 (quoting Deus v. Allstate Ins. Co., 15 F.3d 506,
 5   525 (5th Cir. 1994)). When the issues a proposed intervenor intends to put forward are
 6   “sufficiently different from the issues in the underlying action,” permissive intervention
 7   should be denied. S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 804 (9th Cir. 2002).
 8   “Intervenors must take the pleadings in a case as they find them,” and intervention is not
 9   appropriate where granting the motion would “radically alter [the] scope to create a much
10   different suit.” Wash. Elec. Co-op., Inc. v. Mass. Mun. Wholesale Elec. Co., 922 F.2d 92,
11   97 (2d Cir. 1990). But that is exactly what granting AzAN’s motion would do here:
12   transform the scope of this litigation by bringing in different claims, evidence, and
13   requests for relief.
14                   AzAN’s motion to intervene elides that the similarities between Plaintiffs’ claims
15   and AzAN’s claims effectively begin and end with the statute being challenged. Plaintiffs
16   allege that under Section 2 of the Voting Rights Act, the Equal Protection Clause, and the
17   Arizona Constitution, 4 the Election Day deadline discriminates against members of the
18   Navajo Nation who reside on-reservation. See Doc. 1 at 23–26; Doc. 9 at 5–16. The
19   remedy Plaintiffs seek is to count mail ballots cast by Navajo Nation members residing
20   on-reservation, if they are postmarked by Election Day and received on or before
21   November 13. See Doc. 1 at 26 (prayer for relief). In support of their claims, Plaintiffs
22   recite a litany of statistics and anecdotes about the specific challenges uniquely faced by
23   Navajo Nation members residing on-reservation. See Doc. 1 at 5–21; Doc. 9 at 1–14.
24                   This is not the case that AzAN seeks to litigate. Instead, AzAN seeks to allege
25   that the Election Day deadline violates the First and Fourteenth Amendments by imposing
26   4
       As explained in the Secretary’s Combined Motion to Dismiss and Opposition to
27   Preliminary Injunction, [Doc. 42], Plaintiffs fail to state a claim under the Arizona
     Constitution. If the Court dismisses that claim, Plaintiffs will have no claims in common
28   with AzAN.
     {00514188.3 }                                       -11-
     Case 3:20-cv-08222-GMS Document 43 Filed 09/15/20 Page 12 of 12




 1   an undue burden under the Anderson-Burdick standard and violates the Arizona
 2   Constitution. See Doc 26-1 at 8–9. And rather than similarly limiting the evidence and
 3   the scope of relief sought to just Navajo Nation members residing on-reservation, AzAN
 4   instead seeks to have this Court order that mail ballots from any voter anywhere in
 5   Arizona be counted as long as their ballots are postmarked by Election Day and arrive
 6   within ten business days. Rather than evidence related to the unique challenges faced by
 7   Navajo Nation members, AzAN seeks to present evidence regarding the state’s interests
 8   in having the Election Day deadline weighed against the burden on all Arizona voters.
 9   See Doc 26-1 at 4–9. Given these stark differences, allowing AzAN to intervene would
10   effectively create a “whole new lawsuit,” in contravention of Rule 24’s requirements.
11   Donnelly, 159 F.3d at 412. Far from “taking the pleadings in this case as they find them,”
12   AzAN instead seeks to “radically alter the scope” of this case and “create a much different
13   suit.” Wash. Elec., 922 F.2d at 97. The Court should deny AzAN’s motion in the interest
14   of judicial economy.
15                                               CONCLUSION
16                   For the above reasons, the Secretary respectfully requests that the Court deny
17   AzAN’s motion to intervene.
18                   Respectfully submitted this 15th day of September, 2020.
19                                                    COPPERSMITH BROCKELMAN PLC
20
                                                      By s/ Roopali H. Desai
21                                                          Roopali H. Desai
                                                            D. Andrew Gaona
22                                                          Kristen Yost

23                                                    ASU LAW GROUP
24                                                         Marty Harper

25                                                    Attorneys for Defendant Arizona Secretary
                                                      of State Katie Hobbs
26
27
28

     {00514188.3 }                                      -12-
